02/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0652



                                 No. DA 21-0652

IN THE MATTER OF:

C.L.D.,

             A Youth in Need of Care.

                                     ORDER


      Upon consideration of the State’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted: the briefing

schedule is stayed and the record on appeal shall be supplemented with the

following Thirteenth Judicial District Court record: State v. [N.J.D.], Cause No.

DC-21-0508.

      IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Yellowstone County, with this Order.




KFS




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             February 8 2022